McEWEN, Judge,
dissenting:
While the opinion of the majority reflects a thorough study of the facts of the occurrence as well as a careful analysis of the applicable law, I must, nonetheless, very respectfully dissent.
The focus of the entire trial was a quite brief encounter when appellant twice shot the victim and the principal issue for the scrutiny of the jury was the claim of self-defense by appellant. Certainly, however, the description by appellant himself during his testimony at the trial concerning the preceding events upon the highway was significant:
I was in the center lane at this time and he was trying to cut me off the road again. That is when I reached into the console of my truck which was, like, between the seats and I pulled out my revolver and I shot two shots out of six, out the driver’s side window at the vehicle, front passenger side tire____ I had the gun in my left hand and I had it braced up against the rearview mirror *584that is bolted to the door and because of the wind and everything, we were going so fast, the wind made it very difficult to steady it.
The altercation on the parking lot, after the vehicles had come to a stop, was the subject of testimony by the accused and by six, apparently impartial, eyewitnesses. The decision of the jury was basically whether to accept the claim of appellant that he twice shot the victim in self-defense, the second time when the victim was clearly wounded and approximately five to ten feet away.
It seems beyond dispute that the prosecution should not have been permitted to present the following evidence: (1) the testimony of the prison guard about what he overheard appellant say to his prison psychiatrist; (2) the admission of appellant concerning the shooting of an officer while he was in the Army; and (3) the testimony of appellant during cross-examination by the prosecutor concerning his alleged shooting of a burglar. It would seem, however, that this inadmissible testimony did not portray any behavior or characteristic of appellant any more unfavorable than reflected by his behavior during the entire occurrence as he himself described it in his testimony.
Our examination of the record reveals that the trial was conducted over more than six days, that counsel for appellant provided an intense and able representation of his client, and that the distinguished Judge Oscar S. Bortner provided thorough and careful instructions to the jury upon the issue of self-defense. We also note that two of the three questions directed to the court by the jury during their deliberation requested a definition, one of “reasonable man” and the other of “retreating to safety”. It also seems worthy of note that appellant claimed no error in connection with either the general charge upon those issues relevant to self-defense or the additional instructions thereupon. As a result, I am convinced that the jury performed its task properly and well and that the improper admission of certain testimony did not constitute reversible error.
*585This conclusion rests upon the decision of our Supreme Court in Commonwealth v. Story, 476 Pa. 391, 383 A.2d 155 (1978), as reiterated by that Court in Commonwealth v. Norris, 498 Pa. 308, 446 A.2d 246 (1982), which held that evidence improperly admitted can be treated as harmless on any one of three grounds:
The evidence of guilt of the accused, without regard to the tainted evidence, is so overwhelming that conviction would have followed beyond a reasonable doubt without regard to that tainted evidence.
The tainted evidence was merely cumulative of other proper persuasive evidence on the issue for which it was offered.
The tainted evidence was so slight or tangential in its effect that its influence on the jury can be determined to have been de minimis.
As a result, I would affirm the judgment of sentence.